          Case 1:20-cv-07178-JGK Document 31 Filed 02/24/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                      2/24/21
CHRISTINA MULLIGAN, et al.
             Plaintiffs,                           20-CV-7178 (JGK) (BCM)
       -against-
                                                   ORDER
754-768 BRADY OWNERS CORP., et al.
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

        For the reasons stated during the settlement conference conducted on February 23, 2021,

plaintiffs and the Co-Op Defendants are directed to meet and confer in real time (e.g., by

telephone or videoconference) and in good-faith on at least two occasions over the next two

weeks to continue settlement negotiations. In advance of each meeting, the parties shall convey

updated settlement positions to one another. The negotiating parties must keep defendant

Monique Bowe apprised of the settlement negotiations; however, Ms. Bowe need not participate

in the negotiations.

       No later than March 9, 2021, the parties shall submit a confidential joint letter, emailed

to Moses_NYSDChambers@nysd.uscourts.gov, advising the Court as to the status of their

settlement negotiations.

Dated: New York, New York
       February 24, 2021
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
Case 1:20-cv-07178-JGK Document 31 Filed 02/24/21 Page 2 of 2
